09/23/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               August 18, 2022 Session

                     STATE OF TENNESSEE v. ISAIAH M.

                 Appeal from the Circuit Court for Madison County
                        No. 21-356 Donald H. Allen, Judge
                     ___________________________________

                           No. W2021-01133-COA-R3-JV
                       ___________________________________


This appeal arises out of delinquency proceedings that originated in the Madison County
Juvenile Court. The State filed an initial delinquency petition, but the petition was
unverified. The defect in the petition remained undiscovered by the State until the first
witness was sworn at the adjudicatory hearing. The juvenile court dismissed the petition
and found that jeopardy attached. The State filed a second verified delinquency petition.
However, the juvenile court dismissed the petition finding that it violated principles of
double jeopardy. The State appealed to the circuit court. The circuit court dismissed the
petition finding that jeopardy attached on the initial petition. The State appeals. We
reverse and remand.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which ARNOLD B.
GOLDIN, and KENNY W. ARMSTRONG, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter, Andrée Sophia Blumstein, Solicitor
General, and Andrew C. Coulam, Senior Assistant Attorney General, for the appellant,
State of Tennessee.

Tim Edward Fowler, Jr., Humboldt, Tennessee, for the appellee, Isaiah M.

                                       OPINION

                        I.     FACTS & PROCEDURAL HISTORY

       On or about February 10, 2020, fifteen-year-old Isaiah M. (“Defendant”) was
residing in his foster home, just a week before he was to be adopted by his foster parents,
when he allegedly committed child rape and aggravated sexual battery. As a result, the
State filed a delinquency petition against Defendant in juvenile court. However, the
petition was unverified, and the exact filing date of the petition is unknown. Beginning in
April 2020, Defendant participated in treatment for sexually reactive and sexually abusive
males at Cedar Grove Treatment Program. He attended treatment with the program for
approximately nine months.

        In March 2021, Defendant filed a motion to dismiss for failure to have an
adjudicatory hearing pursuant to Tennessee Rules of Juvenile Practice and Procedure Rule
210, which requires a hearing within 30 days of a juvenile being removed from his or her
home or 90 days for any case. In May 2021, the juvenile court held an adjudicatory
hearing.1 During the hearing, counsel for Defendant brought the unverified petition to the
court’s attention after the first witness was sworn. Therefore, the court entered an order
dismissing the charges and dismissing the case due to the unverified petition. The court
stated in its order that jeopardy attached because the first witness had taken the stand.

       Afterward, instead of appealing the court’s order of dismissal, the State filed a
second verified petition. Defendant then filed another motion to dismiss. Defendant
contended that the State did not have a right of de novo appeal because of double jeopardy,
but, even if it did, the proper remedy for the State after issuance of the juvenile court’s
order was to file a timely appeal to the circuit court within ten days, which it failed to do.
The State then filed a memorandum in support of its refiling of the petition. The State
argued that a defective charging instrument (the initial petition) did not place Defendant in
jeopardy. Furthermore, the State argued that it had a right to refile a second petition and
that the second petition did not place Defendant in double jeopardy. After a hearing, the
juvenile court entered an order with the following findings: (1) the State could have filed
an appeal of the dismissal of the initial petition and did not; (2) the filing of the second
petition violated principles of double jeopardy based on the court’s previous ruling; (3) the
State’s argument against double jeopardy was not compelling because the cases cited were
not juvenile delinquency cases and the court did not find adequate similarities between an
indictment and a delinquency petition; and (4) Defendant’s attendance of an extensive
rehabilitation program and the recommendations of his forensic evaluation negated any
need for rehabilitation, which was a requirement to file a delinquency petition. Therefore,
the court dismissed the State’s second petition.

       The State timely filed an appeal to the circuit court. Defendant then filed a motion
to dismiss the appeal. After a hearing in August 2021, the circuit court entered its order.
The court summarized the State’s argument in its order:


        1
           At the beginning of the adjudicatory hearing, the judge heard Defendant’s argument concerning
Rule 210, after which the judge explained that the Tennessee Supreme Court did not allow the court to hear
cases at that time unless it was an emergency hearing. This was presumably due to COVID-19.
                                                  -2-
        The State filed a timely appeal from the order dismissing the second petition
        alleging that an unsworn petition does not invoke the jurisdiction of the Court
        and a Court that has no jurisdiction cannot place a defendant in jeopardy.
        Reasoning that because the Juvenile Court lacked jurisdiction because of the
        original unsworn petition[,] then no jeopardy attached when the first witness
        was sworn in because the Court never had jurisdiction and the proceedings
        were a nullity.

Despite this argument, the court dismissed the appeal. The court’s order stated in pertinent
part as follows:

        The State’s appeal of the dismissal of the original juvenile petition [in case
        No.] 59-53-245 which was not sworn is dismissed because there was no
        timely appeal (filed by the State, as to that Juvenile Court order.)

        The [S]tate’s appeal is dismissed as to the appeal in case No. 59-53-929
        because (this Court finds that) once a witness is sworn jeopardy attaches even
        on a petition that is not sworn. Because jeopardy attached on the original
        unsworn petition then the State’s appeal is dismissed.2

The order noted that the transcript of the proceedings was attached and incorporated by
reference, but it was not attached to the order in the technical record.3 Thereafter, the State
timely filed an appeal with this Court.

                                     II.     ISSUES PRESENTED

       The State presents the following issues for review on appeal, which we have slightly
restated:

    1. Whether the constitutional prohibition against double jeopardy precluded the State
       from filing a second delinquency petition against Defendant after the initial petition
       was found to be a nullity because it was unverified; and
    2. Whether the juvenile court’s premature double-jeopardy ruling—made before a
       second delinquency petition had even been filed and therefore before the issue was
       ripe for adjudication—compelled the State to fruitlessly appeal the initial dismissal
       instead of simply curing the initial petition’s flaw by filing a second verified
       petition.

For the following reasons, we reverse the decision of the circuit court and remand for

        2
         Parentheticals indicate handwritten portions in the court’s order.
        3
         A supplemental record was filed with this Court in August 2022 which included the circuit court’s
order with the transcript of the proceedings attached.
                                                  -3-
further proceedings consistent with this opinion.

                               III.    STANDARD OF REVIEW

       The issues for review on appeal involve double jeopardy principles. These are
“question[s] of law with constitutional implications and, as such, our review is de novo
with no presumption of correctness afforded to the determinations of the trial court.” State
v. Houston, 328 S.W.3d 867, 875 (Tenn. Crim. App. 2010); see State v. Davis, 266 S.W.3d
896, 901 (Tenn. 2008) (citing State v. Burns, 205 S.W.3d 412, 414 (Tenn. 2006)).

                                      IV.   DISCUSSION

        The State first contends that the prohibition against double jeopardy does not
prevent it from filing a second delinquency petition when the initial petition was a legal
nullity. We begin with a discussion on the subject of double jeopardy.

       The Double Jeopardy Clause of the United States Constitution provides that no
person shall “be subject for the same offence to be twice put in jeopardy of life or limb.”
U.S. Const. amend. V. Similarly, the Tennessee Constitution states that “no person shall,
for the same offence, be twice put in jeopardy of life or limb.” Tenn. Const. art. 1, § 10.
The purpose of the protection against double jeopardy has been expressed by the United
States Supreme Court and recognized by the Tennessee Supreme Court:

       The underlying idea, one that is deeply ingrained in at least the Anglo-
       American system of jurisprudence, is that the State with all its resources and
       power should not be allowed to make repeated attempts to convict an
       individual for an alleged offense, thereby subjecting him to embarrassment,
       expense and ordeal and compelling him to live in a continuing state of
       anxiety and insecurity, as well as enhancing the possibility that even though
       innocent he may be found guilty.

State v. Pennington, 952 S.W.2d 420, 422 (Tenn. 1997) (quoting Green v. United States,
355 U.S. 184, 187-188, 78 S.Ct. 221, 223, 2 L.Ed.2d 199 (1957)). Just like adults, children
are entitled to the protections afforded by the Constitution. Doe v. Norris, 751 S.W.2d 834,
839 (Tenn. 1988); see Schall v. Martin, 467 U.S. 253, 104 S.Ct. 2403, 81 L.Ed.2d 207
(1984); Breed v. Jones, 421 U.S. 519, 95 S.Ct. 1779, 44 L.Ed.2d 346 (1975); In re Winship,
397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); In re Gault, 387 U.S. 1, 87 S.Ct.
1428, 18 L.Ed.2d 527 (1967); State ex rel. Anglin v. Mitchell, 596 S.W.2d 779, 789 (Tenn.
1980); State v. Jackson, 503 S.W.2d 185 (Tenn. 1973). This includes the protection against
double jeopardy, which extends to delinquency proceedings in juvenile court such as the
one here. Jackson, 503 S.W.2d at 188; but cf. Burns, 205 S.W.3d at 418 (concluding that
juveniles adjudged delinquent on the basis of an offense which would be a felony if
committed by an adult are not entitled to a jury trial upon their de novo appeal to the circuit
                                              -4-
court).

        A violation of double jeopardy arises “only when an individual is twice placed in
jeopardy for the same offense.” Pennington, 952 S.W.2d at 422. Stated differently, “[a]
defendant must be put in jeopardy at least once, ‘for only if that point has once been reached
does any subsequent prosecution of the defendant bring the guarantee against double
jeopardy even potentially into play.’” Id. (quoting Crist v. Bretz, 437 U.S. 28, 32-22, 98
S.Ct. 2156, 2159, 57 L.Ed.2d 24 (1978)). The Tennessee Supreme Court has explained
when jeopardy attaches in both jury and nonjury proceedings: “Customarily, in jury
proceedings, jeopardy attaches when the jury is sworn, and in nonjury proceedings,
jeopardy attaches when the first witness testifies.” State v. Thompson, 285 S.W.3d 840,
847 (Tenn. 2009) (quoting Pennington, 952 S.W.2d at 422 (quoting Crist, 437 U.S. at 32-
33, 98 S.Ct. at 2160)). Therefore, given that this case involved a nonjury proceeding,
jeopardy attaches, and potentially triggers the protection against double jeopardy, when the
first witness is sworn to testify. See State v. Myers, 581 S.W.3d 173, 182 n.1 (Tenn. 2019)
(explaining that “jeopardy attaches in a bench trial, when, inter alia, the witnesses are
sworn”); see State v. Daniels, 531 S.W.2d 795, 801-02 (Tenn. Crim. App. 1975) (holding
that jeopardy attaches “after the witnesses are sworn, whether they be sworn singly or in a
group”).

       Yet, our Supreme Court has held that a defendant is not put in jeopardy when a court
acts without jurisdiction. See State ex rel. Austin v. Johnson, 404 S.W.2d 244, 248 (Tenn.
1966) (“[O]ne is not put in jeopardy when the court which tries him, or attempts to try him,
has no jurisdiction of the person or subject matter.”) (citations omitted); State v. Clark, 2
S.W.3d 233, 237 (Tenn. Crim. App. 1998) (explaining that, by virtue of the void charging
instrument, the court had no jurisdiction to impose the defendant’s conviction and that
jeopardy had not attached because there had been no lawful prosecution of the defendant
based on the events which formed the basis of his conviction). The rationale is based on
the well-established principle that “[a] court acting without jurisdiction is acting without
authority of law, and its decrees are absolutely void.” Sheffy v. Mitchell, 215 S.W. 403,
404 (Tenn. 1919) (citations omitted); see In re Estate of Trigg, 368 S.W.3d 483, 489 (Tenn.
2012) (“[T]he orders and judgments entered by courts without jurisdiction over the subject
matter of a dispute are void . . . .”) (citing Brown v. Brown, 281 S.W.2d 492, 497 (Tenn.
1955)). “A void judgment is one in which the judgment is facially invalid because the
court lacked jurisdiction or authority to render the judgment . . . .” Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999) (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998);
Archer v. State, 851 S.W.2d 157, 161-64 (Tenn. 1993)). When a judgment is void, it “binds
nobody; it bars nobody; it is a nullity, and no judgment at all; and justifies no act done
under it.” Hunt v. Liles, 243 S.W.2d 149, 151 (Tenn. Ct. App. 1950) (citation omitted);
see Hodges v. State, 45 Tenn. 7, 9 (1867) (“If the tribunal had no competent jurisdiction,
or the proceedings were illegal, or the indictment invalid, the conviction will be treated as
a nullity.”). Additionally, when a judgment is void because the court acts without
jurisdiction, it “may be attacked at any time.” Autin v. Goetz, 524 S.W.3d 617, 629 (Tenn.
                                               -5-
Ct. App. 2017); see Turner v. Turner, 473 S.W.3d 257, 279 (Tenn. 2015) (noting some
exceptions to the general rule). Our Supreme Court has equated a void judgment to “a dead
limb upon a judicial tree, which may be cut off at any time . . . .” Acuff v. Daniel, 387
S.W.2d 796, 798 (Tenn. 1965); see Brown, 281 S.W.2d at 501.

        The Court of Criminal Appeals has addressed a similar question as the one presented
in this case, although it did not involve a delinquency adjudication in juvenile court. In
State v. Martindale, which is discussed by the parties, the State indicted the defendant with
first degree murder and the case proceeded to trial. State v. Martindale, No. M2004-00872-
CCA-R3CD, 2005 WL 1190748, at *1 (Tenn. Crim. App. 2005). After the jury was sworn,
defense counsel moved to dismiss the indictment on the ground that it failed to charge an
offense. Id. The trial court agreed, dismissed the indictment, and discharged the defendant.
Id. However, the court stated that the State could seek another indictment against the
defendant if it chose to do so, which it did. Id. Upon being re-indicted, the defendant
moved to dismiss on the grounds that the indictment violated his constitutional guarantees
against double jeopardy, his due process rights, and Tennessee Rule of Criminal Procedure
8. Id. The court denied the motion. Id. The defendant subsequently entered a “best-
interest” plea of guilt to a lesser offense, but reserved a certified question of law regarding
the arguments presented in the motion to dismiss. Id. at *1-2. On appeal, the Court of
Criminal Appeals stated as follows:

       Although cited to by neither party, this Court has previously considered the
       effects of an indictment which fails to charge an offense. See State v. Clark,
       2 S.W.3d 233 (Tenn. Crim. App. 1998). In that case, the defendant had been
       convicted of attempted aggravated robbery. On direct appeal, this Court
       noticed as plain error that the indictment on which the conviction was based
       “fail[ed] to charge an offense.” Id. at 236. Accordingly, this Court
       determined that “the judgment based thereon is a nullity and cannot stand.”
       Id. at 237. Indeed, we noted that “we do not have jurisdiction to affirm a
       conviction imposed by a court which had, by virtue of the void charging
       instrument, no jurisdiction to impose the conviction.” Id.

       Of particular import to the instant case, we determined that, because the
       original prosecution was a nullity, initial jeopardy never attached with
       respect to the facts underlying the attempted aggravated robbery conviction.
       Id. Relying on this Court’s earlier holding that “it is fundamental that a
       defendant is not placed in jeopardy in a void criminal trial,” Rivera v. State,
       1 Tenn. Crim. App. 395, 398, 443 S.W.2d 675, 677 (1969), we held that, “the
       state may, within the applicable statutorily prescribed period, obtain a new
       indictment which conforms to the dictates of Tennessee law and prosecute
       the defendant accordingly.” Clark, 2 S.W.3d at 237 (footnote omitted).

       The same result obtains here. The Defendant complains that the subsequent
                                          -6-
       indictment violated his constitutional protections against double jeopardy.
       However, to be placed in double jeopardy, one must have been previously
       placed in initial jeopardy. See State v. Pennington, 952 S.W.2d 420, 422
       (Tenn. 1997) (acknowledging that “[d]ouble jeopardy violations arise only
       when an individual is twice placed in jeopardy for the same offense.”) (latter
       emphasis added). As the Clark case makes clear, the Defendant was not
       placed in jeopardy as a result of the original defective indictment, and the
       subsequent indictment therefore has not placed him in double jeopardy. The
       trial court did not err in refusing to dismiss the second indictment on this
       ground, and this issue is therefore without merit.

Id. at *2. Similar to the Martindale case, the juvenile court in this case dismissed the initial
petition because it was defective. Yet, in dismissing the initial petition, the court here also
found that jeopardy attached because the first witness had been sworn. The State did not
appeal this dismissal, and consequently the State did not appeal the court’s finding that
jeopardy attached.

        Following the Clark and Martindale cases, however, the same result obtains here.
The initial unverified petition failed to confer jurisdiction upon the juvenile court.
Therefore, we find that the juvenile court was without jurisdiction “by virtue of the void
charging instrument,” i.e., the initial unverified petition. Id. (citing Clark, 2 S.W.3d at
237). Since any judgment based on the initial petition would have been “a nullity,”
jeopardy never attached. Id. (citing Clark, 2 S.W.3d at 237). Indeed, whatever the juvenile
court stated in its order regarding jeopardy was superfluous because it was without
jurisdiction and its order was void and a nullity. See In re Baby, 447 S.W.3d 807, 837
(Tenn. 2014) (“[I]f the juvenile court lacked jurisdiction as to a particular subject matter,
its ruling as to that issue is a nullity.”) (citing In re Estate of Trigg, 368 S.W.3d at 489). It
follows then that the second verified petition filed by the State did not place Defendant in
double jeopardy.

       As such, we conclude that the constitutional prohibition against double jeopardy did
not preclude the State from filing a second delinquency petition against Defendant because
Defendant was not placed in jeopardy as a result of the initial unverified petition. Based
on our conclusion as to the first issue, the State’s second issue is pretermitted.

                                     V.     CONCLUSION

        For the aforementioned reasons, we reverse the decision of the circuit court and
remand for further proceedings consistent with this opinion. Costs of this appeal are taxed
to the appellee, Isaiah M., for which execution may issue if necessary.


                                                    _________________________________
                                              -7-
      CARMA DENNIS MCGEE, JUDGE




-8-